Citation Nr: 0105944	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchospastic disorder with exertional asthma prior to 
October 1, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
bronchospastic disorder with exertional asthma from October 
1, 1998 to the present.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder arthralgia prior to October 1, 1998.  

4.  Entitlement to a compensable evaluation for left shoulder 
arthralgia from October 1, 1998 to the present.  

5.  Entitlement to service connection for disc herniation at 
C5-6 and disc bulge at T7-8 and T8-9 as secondary to the 
service-connected left shoulder arthralgia.  

6.  Entitlement to service connection for mild mitral valve 
prolapse and a mildly calcified aortic valve (claimed a heart 
disorder) as secondary to the service-connected 
bronchospastic disorder with exertional asthma.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1983 to September 
1991.  

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims of 
service-connection for disc herniation at C5-6 and disc bulge 
at T7-8 and T8-9 and mild mitral valve prolapse and a mildly 
calcified aortic valve, claimed a heart disorder.  Increased 
evaluations for bronchospastic disorder with exertional 
asthma and left shoulder arthralgia were also denied.  

In a July 1998 rating decision the RO decreased the 
evaluation for bronchospastic disorder with extertional 
asthma from 30 percent to 10 percent and the evaluation for 
left shoulder arthralgia from 20 percent to 0 percent.  This 
rating action was effective October 1, 1998.  


REMAND

The VA examined the veteran in February 1998 and the 
respiratory examiner indicated that the medical records were 
not available.  The joints examiner recorded the veteran's 
statements as to his medical history in the review of medical 
records section of the examination report and did not state 
whether the medical records had been reviewed.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases, 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The veteran contends that his disc herniation at C5-6 and 
disc bulge at T7-8 and T8-9 is secondary to the service-
connected left shoulder arthralgia.  He also asserts that his 
mild mitral valve prolapse and a mildly calcified aortic 
valve, claimed a heart disorder, is secondary to his service-
connected bronchospastic disorder with exertional asthma.  
Although the VA has examined the veteran several times, no 
examiner has indicated the etiology of his disc herniation at 
C5-6 and disc bulge at T7-8 and T8-9 or his mild mitral valve 
prolapse and a mildly calcified aortic valve.  No examiner 
has indicated if it is at least as likely as not that the 
veteran's disc herniation at C5-6 and disc bulge at T7-8 and 
T8-9 was due to or the result of his service-connected left 
shoulder arthralgia.  In addition, no examiner has indicated 
if it is at least as likely as not that the veteran's mild 
mitral valve prolapse and a mildly calcified aortic valve was 
due to or the result of his service-connected bronchospastic 
disorder with exertional asthma.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
respiratory and joints examination to 
determine the severity of his service 
connected bronchospastic disorder with 
exertional asthma and left shoulder 
arthralgia.  The claims folder should be 
made available to the examiners for 
review before the examinations, so that 
the veteran's entire medical history can 
be taken into consideration, and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.

2.  The veteran should be afforded VA 
specialist examinations to determine the 
etiology of his disc herniation at C5-6 
and disc bulge at T7-8 and T8-9 and his 
mild mitral valve prolapse and a mildly 
calcified aortic valve.  All indicated 
special studies should be performed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
indicate in the examination report that 
the entire claims folder has been 
reviewed.

a.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
disc herniation at C5-6 and disc bulge at 
T7-8 and T8-9 was due to or the result of 
his service-connected left shoulder 
arthralgia.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
mild mitral valve prolapse and a mildly 
calcified aortic valve was due to or the 
result of his service-connected 
bronchospastic disorder with exertional 
asthma.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

